Appeal from a judgment of the County Court of Broome County entered upon a decision which dismissed the complaint in an action for specific performance of an alleged contract for the purchase and sale of realty owned by defendants La France, who are mother and son. A series of letters passed between plaintiff and Marston La France. Those written by the latter were received in evidence and plaintiff testified as to the substance of those written by him. He contends that the agreement was to sell him the property in consideration of his assumption of two existing mortgages and his execution to *852Marston La France of an additional mortgage for $5,000. Of crucial importance were the contents of a letter from Mrs. La France to her son, which the latter forwarded to plaintiff with a letter stating that his mother had “ consented to our deal ”. Plaintiff testified that he returned the letter to the son. It was not produced on the trial. Mrs. La France testified that in this letter she wrote that she would approve the sale if plaintiff met her “ specifications ”, which she said included a partial payment in cash in accordance with a previous conversation with him. Recalled, plaintiff was asked whether he had any discussion in which Mrs. La France said she wanted $2,000 down and replied, “I don’t remember anything about that.” The Trial Judge accepted Mrs. La France’s version and we perceive no basis upon which his determination may be disturbed. It follows that, as the court found, there was no meeting of the minds as to this essential element and no contract came into existence. Judgment unanimously affirmed, with one bill of costs to respondents. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.